UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7900



VERNON S. BULLOCK,

                                             Plaintiff - Appellant,

          versus


NORTH CAROLINA GENERAL ASSEMBLY; C. COLON
WILLOUGHBY, JR.; R. THOMAS FORD; JANE AND JOHN
DOES, (1-25), et al., District Attorney’s
Office of Wake County; JANE AND JOHN DOES, (1-
25), et al., General Assembly Staff of State
of North Carolina,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-737)


Submitted:   April 26, 2004                 Decided:   June 16, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Vernon S. Bullock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Vernon S. Bullock seeks to appeal the district court’s

order   dismissing   as    frivolous     his   42   U.S.C.   §   1983   (2000)

complaint.    Bullock asserts, among other claims, that his speedy

trial rights have been denied, the prosecutor has engaged in

selective prosecution based on race, and the statute under which he

was charged is unconstitutional.         Based on the cursory record, we

cannot say to a certainty that Bullock’s claims are all frivolous.

However, to the extent Bullock has stated any potentially viable

claims,   those   claims    are   not    cognizable    against    the   named

defendants in a § 1983 action; instead, Bullock may be able to

pursue these claims, if he is convicted, in a federal habeas action

after he has exhausted his state remedies.          Accordingly, we modify

the district court’s order to reflect a dismissal of Bullock’s

complaint without prejudice.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                      AFFIRMED AS MODIFIED




                                   - 2 -